DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-18 and 20 are currently pending.

Response to Arguments
Applicant's arguments filed on 04/07/2022 have been fully considered.
The applicant argues that applicant’s specification page 5, line 28 provides an interpretation for the term “fast” disclosed in claim 9 (“fast-actuated”) as “a mere second”. However, this argument is not persuasive. Applicant’s specification, page 5, line 28 discloses that “Typically, the cleaning process takes a mere second to totally evacuate the high pressurized air through the part being cleaned”. Applicant’s specification does not define or provide a standard for ascertaining the requisite degree of the term "fast-actuated" recited in claim 9. Therefore, the rejection of claim 9 under 35 U.S.C. 112(b) is maintained. 
Applicant’s arguments in regard to the reference of Kiener are persuasive. In the light of the amendment to the claims and the arguments filed on 04/07/2022, the previous rejections have been withdrawn. However, upon further consideration, new grounds of rejection are presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "optionally" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. It appears that the intended meaning may be that the limitations following the phrase are not part of the claimed invention, and this meaning will be used for purposes of examination.

Regarding claim 9, the term “fast-actuated” is indefinite. The term "fast-actuated" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 2-8 and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as their dependency from a base claim that is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-9, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,605,628 to Woodward (hereinafter “Woodward”).
Regarding claim 1, Woodward teaches a cleaning system comprising a holding tank (figure 1, #102) configured to hold a supply of compressed gas, a cleaning chamber (figure 1, #12), a piping, wherein the piping is in direct communication with a valve (figure 1, #114), and connects the holding tank and the cleaning chamber (see figure 1), and the valve is configured to selectively control a gas flow from the holding tank through into the cleaning chamber (column 6, lines 15-26), a component securing means (holding plate) coupled to the cleaning chamber to hold a part in the cleaning chamber (see figure 1) (column 3, lines 48-59), and a blast plate (deflector plate, figure 3, #74) disposed upstream of the part to direct the gas flow through the part (see figure 1), wherein only positive gas flow is exerted thereon the blast plate (see figure 3). 
Woodward does not teach that the flow of gas is approximately 4,000 CFM.
However, the flow rate of gas is a result effective variable modifying the cleaning results.  For example, if the flow rate of gas is too low, it risks insufficient removal of contaminants, while if the flow rate of gas is too high, it wastes the gas and/or damages the part to be cleaned. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate the flow rate of gas with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 2, Woodward further teaches that the compressed gas is air (reads on “non-reactive gas”) (column 5, lines 23-27).

Regarding claim 3, Woodward further teaches that the compressed gas is air  (column 5, lines 23-27).

Regarding claim 7, Woodward further teaches that the system can comprise multiple holding tanks (column 5, line 63 to column 6, line 3).

Regarding claim 8, Woodward further teaches that the system comprises multiple valves (see figure 1, #110, #112, #114 and #116).

Regarding claim 9, Woodward further teaches that the valve is actuated (column 6, lines 21-24).

Regarding claim 16, Woodward further teaches that the component securing means (holding plate) is adjustable (column 4, lines 34-46).

Regarding claim 20, Woodward teaches a method for cleaning parts such as filters comprising the steps of a)placing the part in a system, wherein the system further comprises a holding tank (figure 1, #102) configured to hold a supply of compressed gas, a cleaning chamber (figure 1, #12), a piping, wherein the piping is in direct communication with a valve (figure 1, #114), and connects the holding tank and the cleaning chamber (see figure 1) and the valve is configured to selectively control a gas flow from the holding tank through into the cleaning chamber (column 6, lines 15-26), a component securing means (holding plate) coupled to the cleaning chamber to hold a part in the cleaning chamber (see figure 1) (column 3, lines 48-59), and a blast plate (deflector plate, figure 3, #74) disposed upstream of the part to direct the gas flow through the part (see figure 1), wherein only positive gas flow is exerted thereon the blast plate (see figure 3), securing the part by the securing means in the cleaning chamber (see figure 1), and subjecting the part or the blast plate to-a the positive gas flow (see figures 1 and 3).
Woodward does not teach that the flow of gas is approximately 4,000 CFM.
However, the flow rate of gas is a result effective variable modifying the cleaning results.  For example, if the flow rate of gas is too low, it risks insufficient removal of contaminants, while if the flow rate of gas is too high, it wastes the gas and/or damages the part to be cleaned. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate the flow rate of gas with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,605,628 to Woodward (hereinafter “Woodward”) in view of US 9,790,901 to Dredge (hereinafter “Dredge”).
Regarding claim 4, Woodward does not teach that the compressed gas is nitrogen. 
However, it was known in the art that nitrogen gas is effective for cleaning parts such as filters. For example, Dredge teaches a system for cleaning parts such as filters with compressed air or nitrogen (column 2, lines 28-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Woodward wherein the compressed gas is nitrogen as taught by Dredge, since Dredge teaches that nitrogen gas is effective for blowing dust or particles from a filter (column 2, lines 28-29 of Dredge).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,605,628 to Woodward (hereinafter “Woodward”) in view of US 5,184,427 to Armstrong (hereinafter “Armstrong”).  
Regarding claims 5 and 6, Woodward does not teach that the system comprises an air dryer, wherein the air dryer provides a pressure dew point of -40 degrees Fahrenheit.
Armstrong teaches a cleaning system comprising a source of pressurized air and an air dryer operated to lower the dew point of the compressed air down to -40 degrees Fahrenheit to prevent water vapor from causing problems during the blasting operation (column 2, lines 18-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Woodward with an air dryer, wherein the air dryer provides a pressure dew point of -40 degrees Fahrenheit as taught by Armstrong for the purpose of lowering the dew point of the compressed air to prevent water vapor from causing problems during the blasting operation as disclosed by Armstrong (column 2, lines 18-26).

Claims 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,605,628 to Woodward (hereinafter “Woodward”) in view of US 8,273,185 to Milles et al. (hereinafter “Milles”).
Regarding claim 14, Woodward does not teach that the system comprises a sampling port.
Milles teaches a cleaning system for cleaning parts such as filters with compressed gas, wherein the system comprises a chamber (figure 2, #14) including a port (reads on “sampling port”) that connects to pressure gauge (figure 2, #28) for monitoring the pressure of compressed air in the chamber (column 4, lines 37-41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Woodward with a sampling port as taught by Milles for the purpose of monitoring the internal conditions of the chamber.

Regarding claim 15, Woodward does not teach that the system comprises windows.
Milles teaches a cleaning system for cleaning parts such as filters with compressed gas, wherein the system comprises a purge chamber including a viewing window (column 4, lines 33-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Woodward with viewing windows for the purpose of allowing the user to monitor the cleaning process through the viewing windows. 

Regarding claim 17, Woodward does not teach that the system comprises a second injection media.
Milles teaches a cleaning system for cleaning parts such as filters, wherein the system comprises a chamber (figure 2, #14) including a first media injection device (figure 2, #22) for supplying a compressed gas to the chamber and a second media injection device (figure 2, #20) for supplying a liquid to the chamber (column 3, line 65 to column 4 line 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Woodward with a second injection media as taught by Milles for the purpose of insuring that the contaminants are removed from the part.

Regarding claim 18, Woodward does not teach that the system comprises a plurality of sampling ports.
Milles teaches a cleaning system for cleaning parts such as filters with compressed gas, wherein the system comprises a chamber (figure 2, #14) including a port (reads on “sampling port”) that connects to pressure gauge (figure 2, #28) for monitoring the pressure of compressed air in the chamber (column 4, lines 37-41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Woodward with a plurality of sampling ports for the purpose of monitoring the internal conditions of the chamber. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,605,628 to Woodward (hereinafter “Woodward”) in view of US 3,825,443 to Dennis (hereinafter “Dennis”).
Regarding claim 13, Woodward does not teach that the system comprises plugs for inlets and outlets. 
Dennis teaches a system for removing contaminants from the inside of a tube (column 1, lines 11-20), wherein the system comprises plugs for opening/closing the outlet/inlet cavity port of the tube to enable pressure to be built up within the tube to force cleaning fluid and contaminants out of tube (column 3, lines 43-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Woodward with plugs for inlets and outlets as taught by Dennis, for the purpose of allowing pressure to build up within the part to be cleaned to force the cleaning fluid and contaminants out of the part as taught by Dennis (column 3, lines 43-54).

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: US 9,605,628 to Woodward, which teaches a cleaning system comprising a holding tank (figure 1, #102) configured to hold a supply of compressed gas, a cleaning chamber (figure 1, #12), a piping in direct communication with a valve (figure 1, #114), wherein the piping connects the holding tank and the cleaning chamber (see figure 1), the valve configured to selectively control a gas flow from the holding tank through into the cleaning chamber (column 6, lines 15-26), a component securing means (holding plate) coupled to the cleaning chamber to hold a part in the cleaning chamber (see figure 1) (column 3, lines 48-59), and a blast plate (deflector plate, figure 3, #74), and US 8,273,185 to Milles et al., which teaches a cleaning system for cleaning parts such as filters with compressed gas, wherein the system comprises a chamber (figure 2, #14) including a port that connects to pressure gauge (figure 2, #28) for monitoring the pressure of compressed air in the chamber (column 4, lines 37-41), a viewing window (column 4, lines 33-36), and a first media injection device (figure 2, #22) for supplying a compressed gas to the chamber and a second media injection device (figure 2, #20) for supplying a liquid to the chamber (column 3, line 65 to column 4 line 12).
The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of the air expansion chamber further comprises a deflector plate as disclosed in claim 10, the air expansion chamber further comprises a collection plate as disclosed in claim 11, and the air expansion chamber further comprises a HEPA filter as disclosed in claim 12, in combination with the other structural features as instantly claimed.
Upon further search no other prior art has been located at the date of this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714